NO. 07-11-0439-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                 NOVEMBER 2, 2011
                          ______________________________


                             In re REIDIE JAMES JACKSON,

                                                   Relator
                         _______________________________

                                Original Proceeding
                         _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Relator, Reidie James Jackson, has filed a petition requesting a writ of

mandamus against Lubbock County District Clerk Barbara Sucsy.              We dismiss the

petition.

       Relator complains that the district clerk has failed to file his original petition and

has twice returned it unfiled.   Mandamus is intended to be an extraordinary remedy,

available only in limited circumstances. In re Southwestern Bell Telephone Co., L.P.,

235 S.W.3d 619, 623 (Tex. 2007) (orig. proceeding). Texas Government Code §22.221

expressly limits the mandamus jurisdiction of the courts of appeals to writs necessary to

enforce the jurisdiction of the court of appeals and writs against specified district or

county court judges in the court of appeals district. TEX. GOV’T CODE ANN. § 22.221(a),

(b) (West 2004). Consequently, unless necessary to enforce our jurisdiction, we have
no jurisdiction to issue a writ of mandamus against the district clerk. In re Coronado,

980 S.W.2d 691, 692 (Tex. App.--San Antonio 1998, orig. proceeding) (per curiam)

(noting because a district clerk is not a judge, a relator must show issuance of a writ of

mandamus is necessary to enforce the jurisdiction of the court of appeals). Relator’s

mandamus petition does not claim, nor does it appear to seek relief designed to enforce

this court’s jurisdiction. Relator does not allege that he has an appeal pending before

this court.

       Accordingly, we dismiss the appeal for want of jurisdiction.



                                                Brian Quinn
                                                Chief Justice




                                            2